             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                       PLAINTIFFS

                         No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCOOL DISTRICT, et al.                          DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, and TIFFANY ELLIS                   INTERVENORS

                                ORDER
     Margie Powell's appointment as the Court's expert is set to
expire on 1 August 2019. NQ 5413. Her work during the last twelve
months has been helpful to the Court and for the case as a whole; and
it will be particularly valuable as the Court and the parties prepare for
next summer's trial.     The Court therefore intends to extend her
appointment eighteen months - from 1 August 2019 until 1 February
2021- on the existing terms, unless she declines to serve or a party
objects. The Court requests Ms. Powell to file a paper with the Clerk
by 26 July 2019 indicating her preference. Any objection is due by the
same date.
So Ordered.

                               {/

              D.P. Marshall Jr.
              United States District Judge

                 1e   rq   ;;..01 9




               -2-
